Citation Nr: 1212539	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-45 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer, including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to January 1961.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

Lung cancer was initially demonstrated years after service, and there is no competent medical evidence of record relating the Veteran's lung cancer to his service.


CONCLUSION OF LAW

Lung cancer was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2006 and November 2006, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The record shows that the Veteran has been examined by VA in connection with his claim, and the Board finds that the examination reports are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for lung cancer, so this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the Veteran complained of or was treated for a respiratory disability during his military service, including lung cancer.  The Veteran's separation examination report indicates that physical examination of the Veteran's lungs and chest was normal, and his chest x-ray was also normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

The Board notes that there is no objective evidence of continuity of symptomatology during the years following the Veteran's discharge from service and that he did not have any related respiratory complaints until he was diagnosed with lung cancer in 2001.  See Savage, 10 Vet. App. at 495-98 (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).   In addition, the Board notes that he did not associate his lung cancer with his service until he filed his claim for service connection in 2006.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  

Likewise, although the Veteran was diagnosed with lung cancer after his military service, there is no competent evidence that this disability is related to active service.  The Veteran's treatment records and initial reports from his March 2001 diagnosis indicate that the Veteran was a cigarette smoker until his diagnosis; records from Lenoir Memorial Hospital indicate that the Veteran reported a 50 year history of smoking 2 packs per day; pathology reports indicate that the Veteran's cancer was diagnosed as non-small cell lung cancer.  The Board notes that the Veteran acknowledged a history of ambient asbestos exposure during his military service in a January 2001 report from Kinston Pulmonary Associates, but that he denied prior respiratory symptoms; likewise, the provider found that the Veteran's obstructive ventilator disease and left upper lobe mass were both associated with his long history of cigarette smoking.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).   

The Board acknowledges that the Veteran has repeatedly asserted that his lung cancer is related to in-service asbestos exposure.  However, the Board points out that the evidence does not demonstrate that the Veteran had significant asbestos exposure in service.  The Veteran's service personnel records indicate that he served aboard the USS Vesole and the USS Morton as a radarman; however, service aboard ship is insufficient to indicate that demonstrate direct exposure, and the Veteran's service personnel records do not otherwise demonstrate duties which would indicate direct exposure to asbestos.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'").  

The Board acknowledges that Veteran submitted statements from J. K. J., M.D. and P. R. W., M.D., in February 2009.  Dr. J noted that the Veteran had a history of small cell lung cancer, reported a history of frequent asbestos exposure in his living and working quarters during his military service, and that asbestos exposure has been associated with lung disease and mesothelioma and other lung cancers.  Dr. W noted that the Veteran had a non-small cell lung cancer and reported a history of asbestos exposure; Dr. W also noted that combination of cigarette smoking and asbestos exposure is synergistic and thus it was possible that his asbestos exposure did contribute to the Veteran's lung cancer.  In October 2011, J. F. M., M.D., indicated that tobacco use is the leading environmental risk factor for lung cancer, but asbestos exposure increases that risk; Dr. M stated that a review of the Veteran's pathology report indicates that the Veteran's type of lung cancer was of the type that a person could expect to develop from a combination of smoking and asbestos exposure.  Nonetheless, the Board notes that these opinions are based on a history of asbestos exposure, as provided by the Veteran after he filed his claim, which is inconsistent with the evidence of record, as the Veteran's service treatment and personnel records do not show that the Veteran had any respiratory complaints during service and do not confirm asbestos exposure during service.  The Board also observes that the Veteran and his treating physicians did not associate his claimed asbestos exposure with his lung cancer at diagnosis; the Veteran's treating providers merely noted the Veteran's extensive history of smoking at his March 2001 diagnosis.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Moreover, none of these physicians provided a rationale for their opinions or any indication as to the objective evidence in support of the findings.  See Wood v. Derwinski, 1 Vet. App. 190, 192(1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the veteran's disorder).  

To the contrary, the May 2007 VA examiner found that the Veteran's lung cancer could not be correlated to the Veteran's service, as there was no record of lung problems during or immediately following service; the VA examiner noted that any medical record claiming problems after service discharge could not be related to his military service without relying on speculation, given the Veteran's exposures after service.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the May 2007 VA examination report must be given great probative weight because the opinion is based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claims consists solely of lay statements attesting to asbestos exposure.  However, he did not report experiencing direct asbestos exposure until he filed his claim of service connection; to the contrary, he reported a history of ambient asbestos exposure in January 2009, prior to his diagnosis of lung cancer, but otherwise only reported a 50 year history of cigarette smoking as risk factors for his lung cancer.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board therefore does not find the Veteran to be a credible historian regarding the existence of direct asbestos exposure during his service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  His lay contentions in this regard are thus of very minimal, if any, probative value.  Additionally, even if the Board finds the Veteran credible as to his symptomatology, his statements are not competent to link post-service lung cancer to his service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The Veteran has not shown, however, that he has the expertise required to offer an opinion regarding any causal relationship between his lung cancer and his active service.  

While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between the Veteran's lung cancer and his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for lung cancer is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


